DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MILENNYS LAHERA,
                             Appellant,

                                     v.

   SECURED INVESTMENT FUNDING, LLC, a Florida limited liability
         company, PARAMOUNT OF FLORIDA PRESERVATION
    CORPORATION, a Florida Corporation, JORGE A. CARRASCO,
  individually, CEMEX CONSTRUCTION MATERIALS FLORIDA, LLC,
a Florida limited liability company, ROSEN MATERIALS, LLC, a Florida
 limited liability company, and UNKNOWN TENANTS IN POSSESSION,
                                 Appellees.

                              No. 4D20-2235

                              [April 15, 2021]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; John S. Kastrenakes, Judge; L.T.
Case No. 502019CA004800XXXXMB.

  Milennys Lahera, Weston, pro se.

  Brian D. Gottlieb of Reifkind, Thompson & Rudzinski, LLP, Fort
Lauderdale, for appellee Secured Investment Funding LLC.

PER CURIAM.

  Affirmed.

FORST, KUNTZ and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.